Title: To John Adams from James McHenry, 5 September 1797
From: McHenry, James
To: Adams, John



Sir.
Near Downings town 5 Sepr. 1797.

The recent death of Doctor Way has left the office of treasurer of the mint vacant, to which Mr John Knap a native of Maryland, but for some time an inhabitant of Philadelphia  wishes to be appointed. This gentleman some time since produced to me recommendations from the Governor of Maryland, the Chancellor and one or two private gentlemen of that State in whom I have confidence, which bore testimony to his integrity and general good character, copies of which he informs me he has had the honour to lay before you. Should no older claims or person better qualified offer.These letters copies of which he informs me he has had the honour to lay before you I pray you to take his application into into your consideration.
With sincere respect I have the honour to be Sir / &c

